IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JARIUS ISAIAH EDWARDS,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1486

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 6, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Ryan C. Morris, Foundation Legal, P.A., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney General,
and Matthew Pavese, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.